DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 6/3/2022 has been entered. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 3/4/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wesley Nicolas on 6/10/2022.

The application has been amended as follows: 
IN THE SPECIFICATION:
The abstract has been amended as follows:
An assembly includes a sealed drug reservoir unit, a subcutaneous flow conducting device in the form of a needle unit or an infusion set, and a flow communication unit. The flow communication unit includes amount of preservative arranged to react with a substance received by the second flow-way, and distal flow communication structure adapted to provide flow communication between the second flow-way and the needle unit. 

IN THE CLAIMS:
Regarding claim 1, line 25, the limitation “the hollow conduit” has been amended to recite “the tubular conduit”.

Regarding claim 1, line 35, the limitation “a skin-piercing distal end” has been amended to recite “the skin-piercing distal end”.

Regarding claim 4, line 2, the limitation “an amount of fluid preservative” has been amended to recite “the amount of preservative”.

Claim 8 has been amended as follows:
8. An assembly comprising (a) a cartridge with a drug- filled interior, (b) a flow conducting device, and (c) a flow communication unit adapted to provide flow communication between the cartridge and the flow conducting device, 
(a) the drug-filled cartridge comprising: 
- an outlet sealed by a needle-penetrable septum, 
(b) the flow conducting device comprising: 
- a hollow tubular structure with a skin-piercing distal end, and 
- a proximal flow inlet, 
(c) the flow communication unit comprising: 
- a proximal hollow needle adapted to penetrate the needle-penetrable septum, 
- a first flow way in flow communication with the proximal needle and comprising pressure-controlled valve structure, 
- a second flow way in flow communication with the first flow way, 
- an amount of preservative arranged to react with a substance received by the second flow way, and 
- distal flow communication structure adapted to provide flow communication between the second flow way and a flow conducting device flow inlet, 
whereby: 
- a combined flow way can be established between the cartridge interior and the hollow tubular structure via at least two of the proximal needle, the first flow way, and second flow way, when the cartridge, the flow communication unit and the flow conducting device are connected to each other, 
- the valve structure is controlled to open when the cartridge interior is pressurized, and 
- the preservative can react with a substance introduced to the second flow way via the hollow tubular structure with a skin-piercing distal end; wherein the flow conducting device is a needle unit, wherein the hollow tubular structure is a hollow expelling needle with the skin-piercing distal end; wherein: the needle unit comprises the hollow tubular structure comprising a proximal portion with an open end forming the proximal flow inlet, and 
- the second flow way is adapted to receive the tubular conduit proximal portion when the needle unit is connected to the flow communication unit; 
wherein: - the second flow way is in the form of a conduit comprising an amount of preservative, the conduit being closed by a septum adapted to be penetrated by the tubular conduit proximal portion when the needle unit is connected to the flow communication unit.

Regarding claim 9, line 3, the limitation “an amount of fluid preservative” has been amended to recite “the amount of preservative”.

Regarding claim 11, line 17, the limitation “the hollow conduit” has been amended to recite “the tubular conduit”.

Claim 13 has been cancelled.

Regarding claim 14, line 1, the limitation “claim 13” has been amended to recite “claim 11”.

Regarding claim 14, line 2, “an amount of fluid preservative” has been amended to recite “the amount of preservative”.

Allowable Subject Matter
Claims 1, 2, 4-12, 14 and 15 are allowed.

The following is an examiner’s statement of reasons for allowance:
The amended claims 1 and 11 includes the allowable subject matter from claims 3 and 13 which were previously indicated allowable in the office action mailed on 3/4/2022. Therefore, claims 1 and 11 are allowed.
Claims 2-7 being dependent on claim 1 are also allowed. Claims 12, 14, 15 being dependent on claim 11 are also allowed.
Claim 8 was previously indicated allowable in the office action mailed on 3/4/2022 if claim 8 is amended in an independent form. Claim 8 as currently amended, is an independent form. 
Claims 9 and 10 being dependent on claim 8 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see page 8, filed 6/3/2022, with respect to claims 1 and 11 have been fully considered and are persuasive.  The rejection of claims 1 and 11 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783